Filed 3/17/22 P. v. Cannavan CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B311681
                                                          (Super. Ct. No. 2017021278)
     Plaintiff and Respondent,                                 (Ventura County)

v.

PATRICK ALLEN
CANNAVAN,

     Defendant and Appellant.


       Patrick Allen Cannavan appeals a judgment entered
following his guilty plea to two counts of forcible lewd acts with a
child with admissions regarding the statute of limitations and
substantial sexual conduct with a child. (Pen. Code, §§ 288, subd.
(b)(1), 801.1, subd. (a), 1203.066, subd. (a)(8).)1 We strike the
$5,000 child abuse prevention fine as unauthorized, reverse and
remand for resentencing regarding the $10,000 victim-witness
assistance fine, but otherwise affirm. (§§ 294, 288, subd. (e)(1).)


         1   All statutory references are to the Penal Code.
            FACTUAL AND PROCEDURAL HISTORY
       In 2010, when S.F. was nine years old, Cannavan touched
her over and under her underwear as she sat on his lap. He also
forced her to touch his penis. S.F. was a friend of Cannavan’s
daughter.
       Cannavan also touched his step-daughter’s breasts and
vagina under her clothing. She was then 10 years old.
       Pursuant to a plea agreement, Cannavan pleaded guilty to
two counts of forcible lewd acts with a child and admitted statute
of limitations and substantial sexual conduct allegations. The
trial court sentenced Cannavan to a 16-year prison term; imposed
a $1,000 restitution fine, $1,000 parole revocation restitution fine
(suspended), $5,000 child abuse prevention restitution fine, and
$10,000 victim-witness assistance fine, among other fines;
ordered victim restitution; and awarded Cannavan 1,128 days of
presentence custody credit. (§§ 1202.4, subd. (b), 1202.45, 294,
288, subd. (e)(1).)
       Cannavan appeals and challenges imposition of the $5,000
child abuse prevention restitution fine and $10,000 victim-
witness assistance fine. (§§ 294, 288, subd. (e)(1).)
                           DISCUSSION
                                  I.
       Cannavan claims the $5,000 child abuse prevention
restitution fine is unauthorized because the crime for which he
was convicted is not an enumerated crime in section 294,
subdivisions (a) or (b). The Attorney General properly concedes.
Accordingly, we strike the section 294 fine as unauthorized.
(People v. Scott (1994) 9 Cal.4th 331, 354.)




                                 2
                                  II.
       Cannavan asserts that the trial court was unaware that it
had discretion to impose a victim-witness assistance fine less
than $10,000 or no fine at all. He points out that section 288,
subdivision (e)(1) authorizes the court to impose a fine “not to
exceed ten thousand dollars ($10,000)” and enumerates the
circumstances the court must consider in setting the fine.
Cannavan relies upon the court’s statement that it was unable to
“modify” the fine (“I don’t think I can modify [the section 288,
subdivision (e)(1) fine]”).
       Section 288, subdivision (e)(1) authorizes the trial court to
impose a fine not to exceed $10,000 considering “any relevant
factors,” including the seriousness and gravity of the offense, the
circumstances of its commission, and the victim’s economic losses,
among other factors. The court may also impose no fine at all;
section 288, subdivision (e)(1) states that “the court may” impose
the fine. Here the court erroneously stated that it had no
discretion to “modify” imposition of the fine.
       A trial court abuses its discretion when it imposes a
sentence unaware of its discretion. (People v. Tirado (2022) 12
Cal.5th 688, 694.) “When being sentenced, a defendant is
entitled to decisions made by a court exercising informed
discretion.” (Ibid.) When the appellate record demonstrates that
the court proceeded with sentencing on the assumption that it
lacked discretion, remand is necessary to allow the court the
opportunity to exercise its sentencing discretion. (People v.
McDaniels (2018) 22 Cal.App.5th 420, 425.) A court that is
unaware of its discretionary authority cannot exercise its
informed discretion. (Ibid.)




                                 3
                          DISPOSITION
       We strike the $5,000 child abuse prevention fine as
unauthorized and reverse and remand for resentencing regarding
the $10,000 victim-witness assistance fine. (§§ 294, 288, subd.
(e)(1).) The judgment is otherwise affirmed.
       NOT TO BE PUBLISHED.




                                   GILBERT, P. J.
We concur:




             YEGAN, J.




             TANGEMAN, J.




                               4
           Anthony J. Sabo, Bruce A. Young, Judges

               Superior Court County of Ventura

                ______________________________



      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez and John Yang, Deputy
Attorneys General, for Plaintiff and Respondent.




                               5